Exhibit 10.4

LOCK-UP AGREEMENT

This LOCK-UP AGREEMENT, as may be amended, supplemented or modified from time to
time in accordance with the terms hereof, is made as September 21, 2015 (this
“Agreement”) by and between TransEnterix, Inc., a Delaware corporation (the
“Company”) and SOFAR, S.p.A., an Italian societa’ per azioni (the “Investor”).

WHEREAS, the Company and the Investor have entered into that certain Purchase
Agreement pursuant to which the Company acquired all of the membership interests
of the entity to which Investor had conferred its medical robotic division
related to the advanced robotic system for minimally invasive laparoscopic
surgery known as TELELAP ALF-X (the “Transaction”);

WHEREAS, in consideration for the acquisition of all of the issued and
outstanding membership interests of VULCANOS S.r.l., an Italian societa’ a
responsabilita’ limitata solely owned by the Investor, the Company has issued to
the Investor shares of the Company’s common stock, par value $0.001 per share,
equal to or less than 19.99% of the outstanding shares of the Company (the
“Shares”) as a transaction under Regulation S; and

WHEREAS, as a condition and inducement to the Company entering into the
Transaction and incurring the obligations set forth therein, the Investor agrees
to be bound by the covenants contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions and Interpretation.

 

  (a) Certain Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Agreement” has the meaning set forth in the Preamble.

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2
promulgated under the Exchange Act.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.

“Closing Date” shall mean the date as of which the Transaction has been
consummated.

“Code” means the Internal Revenue Code of 1986, as amended.

“Shares” has the meaning set forth in the Recitals, provided, however, that for
the avoidance of doubt Shares shall not include shares of the Company’s common
stock acquired by the Investor in the open market or in any other private
placement transaction occurring after the Closing Date.



--------------------------------------------------------------------------------

“Escrow Agreement” means the Escrow Agreement entered into among the Investor,
the Company and the Escrow Agent in connection with the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Investor” has the meaning set forth in the Preamble.

“Lock-up Period,” means each of (i) the period commencing on the Closing Date to
and including the date that is twelve (12) months following the Closing Date
(the “First Lock-up Period”); (ii) the period commencing on the Closing Date to
and including the date that is eighteen (18) months following the Closing Date
(the “Second Lock-up Period”); and (iii) the period commencing on the Closing
Date to and including the date that is twenty-four (24) months following the
Closing Date (the “Third Lock-up Period”).

“Permitted Transfer” has the meaning set forth in Section 2(c).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.

“Purchase Agreement” means that certain Membership Interest Purchase Agreement,
dated as of September 18, 2015, among the Company, the Investor and other
parties signatory thereto.

“SEC” means the U.S. Securities Exchange Commission, or any successor entity
thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Transfer” means, with respect to the Shares, the offer for sale, sale, sale of
any option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant to purchase, or other transfer or
disposition or encumbrance (or any transaction or device that is designed to or
could be expected to result in the transfer or the disposition by any Person at
any time in the future), whether directly or indirectly, of such Shares, and
shall include the entering into of any swap, hedge or other derivatives
transaction or other transaction that transfers to another, in whole or in part,
any rights, economic benefits or consequences, or risks of ownership, including
by way of settlement by delivery of such Shares or other securities in cash or
otherwise or transferring, by gift or otherwise, any of the Shares to owners of
the Investor; provided, however, that Transfer shall not include (a) any
transfer to an Affiliate of the Investor provided that such transferee agrees to
be bound by the terms and restrictions of this Agreement, or (b) any pledge of,
or the granting of any Encumbrance (as defined in the Purchase Agreement) on,
the Shares, it being understood that the Investor shall be permitted to use all
or any portion of the Shares to secure the Investor’s payment and performance of
any of its

 

2



--------------------------------------------------------------------------------

obligations to a third party; provided, further, however, that (i) such third
party must acknowledge in writing to the Company that it takes such Encumbrance
subject to all restrictions in this Agreement and, for as long as the Investor
is subject to the restrictions imposed on the sale of any of the Shares by an
affiliate of the Company, to the applicable U.S. securities law obligations
regarding any sale of the Shares pledged, and (ii) the right to pledge the
Shares or otherwise create a Encumbrance applies to the Investor and not to any
Affiliate to whom Shares may be transferred under clause (a) of this definition.

 

  (b) Interpretation. Unless otherwise noted:

 

  (i) All references to laws, rules, regulations and forms in this Agreement
shall be deemed to be references to such laws, rules, regulations and forms, as
amended from time to time or, to the extent replaced, the comparable successor
thereto in effect at the time.

 

  (ii) All references to agencies, self-regulatory organizations or governmental
entities in this Agreement shall be deemed to be references to the comparable
successor thereto.

 

  (iii) All references to agreements and other contractual instruments shall be
deemed to be references to such agreements or other instruments as they may be
amended from time to time.

 

  (iv) Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

  (v) All references to “50% of all Shares” or “75% of all Shares” shall be
deemed to mean 50% or 75% (as the case may be) of the number of Shares issued to
the Investor in connection with the consummation of the Transaction, adjusted in
each case for any stock split, stock dividend, recapitalization, reorganization
or similar event that occurs after the date of this Agreement.

 

2. Transfers. During the applicable Lock-up Period, Transfers of the Shares
shall not be permitted except: (i) as approved by the Board of Directors,
(ii) as conducted in accordance with this Section 2, or (iii) as set forth in
Section 3:

 

  (a) The Investor agrees not to Transfer any portion of the Shares during the
First Lock-up Period.

 

  (b)

The Investor agrees that, except as otherwise provided in Section 2(c), it may
Transfer (i) no more than fifty percent (50%)of all Shares in the aggregate ,
from the period beginning on the first calendar day following the end of the
First Lock-up Period until the last calendar day of the Second Lock-up Period;
and (ii) no more than seventy-five percent (75%)of all Shares in the aggregate
(including with any Shares transferred in any prior Lock-up Period), from the
period beginning on the first calendar day following the end of the Second
Lock-up

 

3



--------------------------------------------------------------------------------

  Period until the last calendar day of the Third Lock-up Period. The transfer
restrictions set forth in this Agreement shall cease to apply commencing on the
first calendar day immediately following the last day of the Third Lock-up
Period unless earlier terminated as provided in Section 2(c).

 

  (c) Notwithstanding the foregoing, the limitation on Transfers contained in
Sections 2(a) and 2(b) shall immediately terminate upon (x) the announcement by
any third party of an offer to acquire at least 51% of the issued and
outstanding shares of the Company’s common stock; (y) the entry by the Company
into an agreement for the sale of at least 51% of the Company’s common stock or
assets to, or the merger or consolidation with, a third party; or (z) if one of
Second Tranche or Third Tranche of the Purchase Price (as defined in the
Purchase Agreement) has not yet been paid to the Investor, the date on which
there is a decrease in the trading price of the Company’s common stock to a
closing price below U.S. $1.50 per share for at least thirty (30) consecutive
Trading Days (as defined in the Purchase Agreement), it being understood that
any relief of the Investor from the foregoing restrictions pursuant to clause
(z) shall not relieve the Company from its obligations to pay the Second Tranche
and the Third Tranche 3 of the Purchase Price, (each, a “Restrictions Release
Event”).

 

  (d) Notwithstanding the foregoing, the provisions of this Agreement shall have
no effect on the obligations under the Escrow Agreement, and the impact of the
Escrow Agreement shall control with respect to any Shares covered by the Escrow
Agreement.

 

3. Permitted Transfers; No Effect of Transfers.

 

  (a) The Investor shall be entitled to transfer the Shares to the equity
holders of the Investor upon a dissolution of the Investor, or other transaction
involving a reorganization of the Investor; provided, however, the Company’s
consent is required prior to any such Transfer, which consent shall not be
unreasonably withheld (a “Permitted Transfer”). No Transfer shall be deemed a
Permitted Transfer hereunder unless and until at the time of such Transfer, such
transferee executes and delivers to the Company a joinder agreement in form and
substance attached as Exhibit A hereto, to evidence its agreement to be bound
by, and to comply with, this Agreement.

 

  (b) No Transfer of any Shares in violation of any provision of this Agreement
will be effective to pass any title to, or create any interest in favor of, any
Person. If Investor intentionally and knowingly attempts to so effect a Transfer
in violation of this Agreement, Investor will be deemed to have committed a
material breach of its obligations to the Company hereunder.

 

4



--------------------------------------------------------------------------------

4. Restrictive Legend; Stop Transfer Instruction.

 

  (a) Certificates representing the Shares issued on or after the Closing Date
must bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK- UP
AGREEMENT BETWEEN THE OWNER OF SUCH SECURITIES OF TRANSENTERIX, INC. AND THE
COMPANY THAT MATERIALLY RESTRICTS THE TRANSFERABILITY OF THE SECURITIES. BY
ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL
BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID
AGREEMENT. A COPY OF THE AGREEMENT IS ON FILE WITH THE SECRETARY OF
TRANSENTERIX, INC.”

 

  (b) In order to ensure compliance with the provisions contained herein, the
Investor agrees that the Company may issue appropriate “stop transfer”
certificates or instructions with the Company’s transfer agent and registrar
against the transfer of the Investor’s Shares, or otherwise make adequate
provision to restrict the transferability of the Shares, in the event of a
transfer other than in compliance with the provisions of this Agreement and that
it may make appropriate notations to the same effect in its records.

 

  (c) The Company shall, as promptly as practicable after receipt of the
certificates representing the Shares from the Investor, cause the legend set
forth in Section 4(a) to be removed from the certificates representing Shares,
and shall immediately revoke the “stop transfer” instructions described in
Section 4(b) with respect to Shares, as and when such Shares cease to be subject
to the limitations on Transfer imposed by this Agreement (whether pursuant to
Section 2(b) and 2(c) of this Agreement or upon termination of this Agreement
pursuant to Section 6 hereof).

 

5. Successors and Assigns; Third Party Beneficiaries. The Investor understands
that this Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto as provided herein. No
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement. This Agreement shall not be
assigned by the Company except as provided herein. The Company shall cause any
successor or assign (whether by merger, consolidation, sale of assets,
recapitalization, reorganization or otherwise) to assume this Agreement as a
condition to any such transaction.

 

6. Termination. This Agreement shall automatically terminate and be of no
further force or effect upon the earlier to occur of (a) the first Business Day
following the expiration of the Third Lock-up Period, and (b) as provided in
Section 2(c) on a Restriction Release Event; except that Section 3(b), 4(c) and
Sections 5 through 20 of this Agreement shall survive termination under this
Section 6.

 

7. Remedies. The Investor and the Company, in addition to being entitled to
exercise all rights granted by law, shall be entitled to specific performance of
their rights under this Agreement. The Company and the Investor agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of breach of the provisions of this Agreement and hereby agree to waive
in any action for specific performance the defense that a remedy at law would be
adequate or that there is need for a bond.

 

5



--------------------------------------------------------------------------------

8. Notices. All notices, demands and other communications provide for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:

 

  (a) If to the Company:

TransEnterix, Inc.

635 Davis Drive

Suite 300

Morrisville, NC 27560

Telecopy No.: 919-765-8459

Attention: Todd Pope

Email: tpope@transenterix.com

With a copy to:

Ballard Spahr LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103

Telecopy: (215) 864-8999

Attention: Mary J. Mullany

Email: mullany@ballardspahr.com

 

  (b) If to the Investor:

SOFAR, S.p.A

Via Firenze 40

20060 Trezzano Rosa (MI), Italy

Fax: 02-90967239

Phone: 02-9093621

With a copy to:

Stefano Candela

Franzosi Dal Negro Setti

Via Brera, 5

20121 Milan, Italy

Fax: 02-80299259

Phone: 02-85909220

 

  (c) If to any transferee, as set forth in the applicable joinder agreement.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by international commercial courier service; five Business
Days after being deposited in the mail, postage prepaid, if mailed; and when
receipt is acknowledged, if telecopied or electronically transmitted. Any party
to be given notice in accordance with this section may designate another address
or Person for receipt of notices hereunder.

 

6



--------------------------------------------------------------------------------

9. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws. Each of the parties (a) irrevocably submits itself to the personal
jurisdiction of each state or federal court sitting in the State of Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated herein, (b) agrees that
every such suit, action or proceeding shall be brought, heard and determined
exclusively in the Court of Chancery of the State of Delaware (provided that, in
the event subject matter jurisdiction is unavailable in or declined by the Court
of Chancery, then all such claims shall be brought, heard and determined
exclusively in any other state or federal court sitting in the State of
Delaware), (c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (d) agrees
not to bring any suit, action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated herein in any other court, and
(e) waives any defense of inconvenient forum to the maintenance of any suit,
action or proceeding so brought.

 

11. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

13. Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.
Terms defined in the singular have a comparable meaning when used in the plural,
and vice versa.

 

14. Interpretation. The parties hereto acknowledge and agree that (a) each party
hereto and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision, (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

 

7



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

 

16. Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

 

17. Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of securities of the Company imposed by any
other agreement.

 

18. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Facsimile or other
electronically scanned and transmitted signatures, including by email
attachment, shall be deemed originals for all purposes of this Agreement.

 

19. Amendments and Waivers. The terms of this Agreement may be amended and the
observance of any term hereof may be waived only by consent of the Company and
the Investor.

 

20. Stock Splits, Stock Dividends & Other Issuances. In the event of any
issuance of Company common stock hereafter to the Investor (including, without
limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization or the like) such shares shall become subject
to this Agreement and shall be endorsed with the legend set forth in Section 4
of this Agreement to the extent that such shares are then subject to the
restrictions on Transfer imposed by this Agreement.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Lock-Up Agreement on the date first written above.

 

TRANSENTERIX, INC. By:  

/s/ Todd M. Pope

Name:  

Todd Pope

Title:  

Chief Executive Officer

SOFAR, S.P.A. By:  

/s/ Andrea Biffi

Name:  

Andrea Biffi

Title:  

Chief Executive Officer

[Signature Page to Lock Up Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder

Agreement

ACKNOWLEDGMENT AND

AGREEMENT

Joinder to Lock-Up Agreement Relating to TransEnterix, Inc. Common Stock

WHEREAS, the undersigned (the “Transferee”) wishes to receive from SOFAR,
S.p.A., an Italian societa’ per azioni (the “Transferor”)                 
shares, par value $0.001 per share, of common stock (the “Common Stock”) of
TransEnterix, Inc., a Delaware corporation (the “Company”);

WHEREAS, the Common Stock is subject to that certain Lock-Up Agreement, dated as
of September 21, 2015 and as further amended from time to time (the
“Agreement”), by and between the Company and Transferor. Capitalized terms used
herein and not otherwise defined are given the meaning assigned to such terms in
the Agreement;

WHEREAS, the Transferee has been given a copy of the Agreement and afforded
ample opportunity to read it, and the Transferee is thoroughly familiar with its
terms; and

WHEREAS, pursuant to the terms of the Agreement, the Transferor may not Transfer
all or any portion of the Transferor’s Common Stock unless in compliance with
the Agreement and in accordance with Section 2 and Section 3 thereof. This
Acknowledgment and Agreement constitutes a joinder agreement as contemplated by
Section 3(a) of the Agreement.

NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and to induce the Transferor to transfer such Common Stock
to the Transferee and the Company to permit such transfer, the Transferee does
hereby acknowledge and agree that (i) the Transferee has been given a copy of
the Agreement and ample opportunity to read it, and is thoroughly familiar with
its terms, (ii) the shares of Common Stock are subject to the terms and
conditions set forth in the Agreement and (iii) the Transferee shall become a
party to the Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Agreement as though an original party
thereto.

[Remainder of page intentionally left blank.]

 

A-1



--------------------------------------------------------------------------------

Signed this      day of             , 20    ,

 

TRANSFEREE By:  

 

Name:   Title:  

[Signature Page to Joinder Agreement]